In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-22-00118-CR
      ___________________________

     KAMBRESHA THOMAS, Appellant

                      V.

           THE STATE OF TEXAS


   On Appeal from the 396th District Court
          Tarrant County, Texas
        Trial Court No. 1683896D


  Before Sudderth, C.J.; Kerr and Birdwell, JJ.
Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

       Appellant Kambresha Thomas attempts to appeal two trial court orders placing

her on deferred adjudication for two counts of aggravated assault with a deadly

weapon. See Tex. Penal Code Ann. § 22.02(a)(2). But Thomas waived her right to

appeal as part of her plea bargain with the State.

       In a plea bargain case, a defendant may appeal only “(A) those matters that

were raised by written motion filed and ruled on before trial, (B) after getting the trial

court’s permission to appeal, or (C) where the specific appeal is expressly authorized

by statute.” Tex. R. App. P. 25.2(a)(2); see Tex. Code Crim. Proc. Ann. art. 44.02. The

trial court must file a certification of the defendant’s right to appeal, clarifying whether

the case involved a plea bargain and the defendant waived her right to appeal. See

Tex. R. App. P. 25.2(a)(2), (d).

       Here, the record documents accompanying Thomas’s notice of appeal reflect

that she pleaded guilty to two counts of aggravated assault with a deadly weapon, and

as part of that plea bargain, she “g[a]ve up and waive[d] any and all rights of appeal in

this case.” The trial court entered orders in accordance with the terms of Thomas’s

plea bargain, and it signed a certification confirming that this “is a plea-bargain case,

and the defendant has NO right of appeal.”1 See Tex. R. App. P. 25.2(a)(2), (d).


       Thomas, too, signed the certification. See Tex. R. App. P. 25.2(d) (stating that
       1

the certification “shall include a notice” to the defendant and the notice “shall be
signed by the defendant”).


                                             2
      Because a criminal appeal “must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record,” Tex. R. App.

P. 25.2(d), we contacted the parties and warned that we would dismiss the appeal

unless a party wishing to continue it showed grounds for doing so. See Tex. R. App.

P. 44.3. Thomas did not reply.

      Accordingly, we dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f); Sparks

v. State, No. 02-21-00188-CR, 2022 WL 488920, at *1–2 (Tex. App.—Fort Worth Feb.

17, 2022, no pet.) (mem. op., not designated for publication).



                                                      /s/ Bonnie Sudderth

                                                      Bonnie Sudderth
                                                      Chief Justice



Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 14, 2022




                                           3